GOF P15 12/15 SUPPLEMENT DATED DECEMBER 31, TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmartTM 2015 Retirement Target Fund Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin LifeSmartTM 2055 Retirement Target Fund The Prospectus is amended as follows: I. For each Fund, the following is added to the “Fund Details – Information about the Underlying Franklin Templeton Funds – Underlying Alternative Investments Funds” section: Franklin K2 Long Short Credit Fund The Fund seeks total return through a combination of current income, capital preservation and capital appreciation. The Fund seeks to achieve its investment goal by allocating its assets across multiple non-traditional or “alternative” strategies in the fixed-income and credit areas, including, but not limited to, some or all of the following: Credit Long/Short, Structured Credit and Emerging Market Credit, each of which is described further in the Fund’s prospectus. The Fund is structured as a multi-manager fund (meaning the Fund’s assets are managed by multiple investment advisors) and the Fund’s investment manager, K2/D&S Management Co., L.L.C. (doing business as K2 Advisors; “K2 Advisors” or the “Investment Manager”), has overall responsibility for the Fund’s investments. The Investment Manager allocates the Fund’s assets among multiple sub-advisors who, as of the date of this prospectus, are unaffiliated with K2 Advisors (Sub-Advisors). Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in credit-related investments.
